Citation Nr: 0619555	
Decision Date: 07/05/06    Archive Date: 07/13/06	

DOCKET NO.  05-12 174	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania




THE ISSUE


Entitlement to service connection for bilateral defective 
hearing.  


ATTORNEY FOR THE BOARD


Stephen F. Sylvester, Counsel




INTRODUCTION

The veteran served on active duty from October 1944 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

At the time of the aforementioned rating decision in August 
2004, the RO took for consideration not only the issue of 
service connection for bilateral hearing loss, but also 
service connection for "any infection of the body, to include 
the head."  However, upon review of the veteran's claim, it 
is clear that the second issue considered, that is, that of 
service connection for any infection of the body, to include 
the head, was in fact the etiology advanced by the veteran 
for her current hearing loss.  In fact, an April 2005 
Statement of the Case covers only that issue.  Accordingly, 
the sole issue currently before the Board is that of 
entitlement to service connection for bilateral defective 
hearing.  

Good or sufficient cause having been shown, the veteran's 
case has been advanced on the docket pursuant to the 
provisions of 38 C.F.R. § 20.900(c) (2005).  


FINDING OF FACT

Bilateral defective hearing is not shown to have been present 
in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the veteran's period 
of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active military service, nor may sensorineural hearing loss 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of her claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate her 
claim, as well as the evidence VA will attempt to obtain and 
which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA notice requirements may be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 
121.  

In this case, in correspondence of April and June 2004, the 
RO provided notice to the veteran regarding what information 
and evidence was needed to substantiate her claim for service 
connection, as well as what information and evidence should 
be submitted by her, what information and evidence would be 
obtained by VA, and the need for the veteran to advise VA of 
or submit any further evidence in her possession pertaining 
to her claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes a report 
of the Office of the Surgeon General, Department of the Army, 
as well as VA and private treatment records and examination 
reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that a preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to the appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have had any effect on the case, or to have caused injury 
to the claimant.  Thus, any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).  

Analysis

In reaching its decision, the Board has reviewed all the 
evidence in the appellant's claims file, which includes:  her 
multiple contentions, a report from the Office of the Surgeon 
General, Department of the Army, VA medical records; a VA 
examination report; private medical records; and a private 
examination report.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim, and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

The veteran in this case seeks service connection for 
bilateral defective hearing.  In pertinent part, it is 
contended that the veteran's current hearing loss had its 
origin during her period of active military service.  More 
specifically, it is argued that, while in service, the 
veteran underwent a dental procedure, which procedure 
resulted in an infection leading to permanent hearing loss.  
The veteran additionally argues that, while in service, she 
served as a member of a motor pool, during the course of 
which she was exposed to considerable noise at hazardous 
levels.  

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2005).  

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and an organic disease of the nervous 
system, such as sensorineural hearing loss, becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).  

In the present case, the veteran's service medical records 
are unavailable.  The sole record pertaining to the veteran's 
period of active military service consists of a report of the 
Office of the Surgeon General, Department of the Army, for 
the year 1945.  According to that report, in January of that 
year, the veteran was hospitalized at Fort Monmouth, New 
Jersey, for a period of 11 days following the extraction of a 
tooth.  Significantly, that report makes no mention of any 
hearing loss, or of any other disorder of the veteran's ears.  
In point of fact, the earliest clinical indication of the 
presence of chronic hearing loss is revealed by private 
medical records dated in October 1997, more than 50 years 
following the veteran's discharge from service, at which time 
there was noted the presence of a moderate bilateral high 
frequency sensorineural loss.  

The Board observes that, during the course of VA outpatient 
treatment in October 2003, the veteran gave a history of 
inservice noise exposure while working in dental surgery, and 
as a member of a motor pool, as well as "as a civilian 
working as a school bus driver for 12 years."  However, at 
the time of a VA audiometric examination in July 2004, the 
veteran dated the onset of her hearing loss to the "early 
1950's," placing the origin of that disability at a point in 
time at least five years following her separation from active 
service.  Following an examination of the veteran and a 
review of her claims folder, the examining audiologist was of 
the opinion that the veteran's hearing loss was not the 
result of any kind of noise exposure or infection resulting 
from a dental procedure.  

The Board is cognizant of its heightened obligation to 
explain its findings and conclusions and to carefully 
consider the benefit of the doubt doctrine in cases such as 
the veteran's, where service medical records are presumed 
destroyed or are otherwise unavailable through no fault of 
the veteran.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  However, in the case at hand, there simply exists no 
evidence that the veteran's current hearing loss had its 
origin during, or is in any way the result of, her period of 
active military service.  Under the circumstances, service 
connection for bilateral hearing loss must be denied.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   

ORDER

Service connection for bilateral defective hearing is denied.  



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


